DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/28/21; 7/8/21 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the ear" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartledge et al. (U.S. Pub. 2015/0360030 hereinafter “Cartledge”).
Regarding claim 1, Cartledge discloses a method of treating a subject, the method comprising: delivering a stimulation pattern comprising a combination of vibratory, acoustic, and electrical stimuli to skin of the subject in an area at or near one or more of an auricle or an ear canal of the subject (e.g. ¶35), the area comprising underlying sensory nerve fibers and subcutaneous tissues (e.g. ¶35);  and adjusting two or more of the vibratory, acoustic, or electrical stimulation while the stimulation pattern is provided to the skin of the subject (e.g. ¶¶35, 369, 375; Figs. 136-139; “stimulation does not stop during adjustment”).
Regarding claim 2, Cartledge further discloses wherein the processor is configured with instructions to deliver a plurality of vibratory pulses to the subject, the plurality of pulses comprising a frequency corresponding to a harmonic of a pitch (e.g. ¶378, Table 2).
Regarding claim 3, Cartledge further discloses wherein the frequency is within a range from about 20Hz to about 20,000Hz (e.g. ¶378, Table 2).
Regarding claim 4, Cartledge further discloses wherein the processor is configured to stimulate the ear with a plurality of frequencies corresponding to frequencies of pitch (e.g. ¶378, Table 2).
Regarding claim 5, Cartledge further discloses wherein the processor is configured with instructions to provide the acoustic stimulus at a frequency audible to the subject (e.g. ¶378, Table 2).
Regarding claim 6, Cartledge further discloses wherein the stimulation pattern is delivered based on at least one real-time sensor measurements (e.g. ¶35).
Regarding claim 7, Cartledge further discloses wherein the one or more sensors comprise one or more of a heart rate sensor, heart rate variability, a measure of sleep quality, an ECG sensor, an accelerometer, a breath rate, an oxygenation sensor, or a temperature sensor (e.g. ¶36).
Regarding claim 8, Cartledge further discloses wherein the one or more sensors are located behind the ear (e.g. ¶¶34-36 and 240).
Regarding claim 9, Cartledge further discloses wherein the stimulation pattern is adjusted based on the at least one real-time sensor measurements (e.g. ¶36).
Regarding claim 10, Cartledge further discloses wherein the two or more of the vibratory, acoustic, or electrical stimulus is adjusted based on real-time feedback from patient from the at least one real-time sensor measurements (e.g. ¶36).
Regarding claim 11, Cartledge further discloses wherein the vibratory and acoustic stimuli are provided by an actuator positioned at or near the skin of the subject in an area at or near one or more of the auricle or the ear canal (e.g. see Figs. 4-5, 24-25 and 43).
Regarding claim 12, Cartledge further discloses wherein the electrical stimulus is provided by an electrode positioned at or near the skin of the subject in an area at or near one or more of the auricle or the ear canal (e.g. see Figs. 4-5, 24-25 and 43).
Regarding claim 13, Cartledge further discloses synchronizing delivery of the electrical stimulus with delivery of the vibratory stimulus and the acoustic stimulus (e.g. ¶¶ 35-36, 345, 361, 392).
Regarding claim 15, Cartledge further discloses wherein the apparatus comprises an auricular stimulation device comprising one or more of an ear canal portion or a behind the ear portion (e.g. see Figs. 4-5, 24-25 and 43).
Regarding claim 16, Cartledge further discloses delivering a first stimulation pattern to skin of the subject at or near one or more of an auricle or an ear canal of a first ear (e.g. see Figs. 1, 35-36, 95-98; ¶¶ 234, 293, 345, 353); and delivering a second electrical stimulation pattern to the skin of the subject at or near one or more of an auricle or an ear canal of a second ear (e.g. ¶¶ 35-36, 234, 293, 345, 353).
Regarding claim 17, Cartledge further discloses wherein the first and second stimulation patterns are different (e.g. ¶¶ 35-36, 234, 293, 345, 353).
Regarding claim 18, Cartledge further discloses wherein the first and second stimulation patterns are the same (e.g. ¶¶ 35-36, 234, 293, 345, 353).
Regarding claim 19, Cartledge further discloses wherein the first and second stimulation patterns are synchronized with one another (e.g. ¶¶ 35-36, 234, 293, 345, 353).
Regarding claim 20, Cartledge further discloses wherein the stimulation patterns treat one or more of atrial fibrillation, bradycardia, tachycardia, pain, myocardial infarction, stroke, inflammation, heart failure, atherosclerosis, Alzheimer's disease, arthritis, Crohn's disease, or insomnia (e.g. ¶¶ 4, 7, 9, 19 and 397).
Regarding claim 21, Cartledge further discloses wherein the adjusting of the two or more of the vibratory, acoustic, or electrical stimulation decreases a neural adaptation of the subject to the stimulation pattern.
Regarding claim 22, Cartledge further discloses wherein the adjusting of the two or more of the vibratory, acoustic, or electrical stimulation is based on a response of the subject to the stimulation pattern.
Regarding claim 23, Cartledge further discloses cancelling environmental noise with one or more of the vibratory stimulus or acoustic stimulus provided by the first actuator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartledge as applied to claims 1-13 and 15-23 above, and further in view of Fischell et al. (U.S. Pub. 2003/0195588 hereinafter “Fischell”).
Regarding claim 14, Cartledge discloses the claimed invention except for the combination of vibrator, acoustic and electrical stimulation with drug delivery.  However, Fischell teaches that it is known to use drug delivery with other stimulation as set forth in Paragraphs 40 and 71 to provide a means for treating neurological disorders with combined stimulation means.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Cartledge, with stimulation and a combined drug delivery as taught by Fischell, since such a modification would provide the predictable results of combined stimulation with drug delivery for providing improved treatment of neurological disorders.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Primary Examiner, Art Unit 3792